Name: 84/230/EEC: Council Decision of 27 April 1984 on the granting of aid for the short-term private storage of table wine and must in France and Italy
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  beverages and sugar;  foodstuff;  distributive trades
 Date Published: 1984-05-01

 Avis juridique important|31984D023084/230/EEC: Council Decision of 27 April 1984 on the granting of aid for the short-term private storage of table wine and must in France and Italy Official Journal L 115 , 01/05/1984 P. 0083 - 0083*****COUNCIL DECISION of 27 April 1984 on the granting of aid for the short-term private storage of table wine and must in France and Italy (84/230/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the third subparagraph of Article 93 (2) thereof, Having regard to the requests submitted by the Government of the French Republic and the Government of the Italian Republic, Whereas exceptional circumstances do exist such as to justify the granting of aid for the short-term private storage of table wine and must; whereas, consequently, the aid should be declared to be compatible with the common market for the duration of the 1984/85 marketing year, HAS ADOPTED THIS DECISION: Article 1 National aid for the short-term private storage of table wine and must in France and Italy shall be authorized for the duration of the 1984/85 marketing year. Article 2 This Decision is addressed to the French Republic and the Italian Republic. Done at Brussels, 27 April 1984. For the Council The President M. ROCARD